Citation Nr: 1401130	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-23 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for status post total left knee replacement (left knee disability), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran had active duty service from June 1957 to March 1961 and May 1961 to October 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Although the Veteran had requested a hearing before the Board, as discussed below, he withdrew his appeal prior to this hearing.


FINDING OF FACT

On November 25, 2013, prior to the promulgation of a decision in the instant appeal, VA received notification from the Veteran that he was withdrawing his appeal; the only issue then in appellate status was entitlement to an increased rating for a left knee disability.


CONCLUSION OF LAW

The criteria are met for withdrawal of an appeal as to the issue of entitlement to an increased rating for a left knee disability, currently evaluated as 30 percent disabling.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran submitted, though his representative, a written statement, received on November 25, 2013, indicating his desire to withdraw his appeal.  At that time, the only issue in appellate status was entitlement to an increased rating for a left knee disability.

In this regard, by way of a July 2013 rating decision, the RO had granted an initial rating increase to 20 percent for service-connected lumbar spondylosis and, based on the Veteran's specific request for this rating when filing his Notice of Disagreement as to this issue, the RO found the assignment of a 20 percent rating to be a complete grant as to this issue.  Additionally, although the RO had previously considered the Veteran as having also filed a Notice of Disagreement as to the denial of service connection for hearing loss and tinnitus, the RO subsequently granted these claims in June 2007 and February 2009 rating decisions, and, thus, these claims are not in appellate status.  The Veteran's representative, in a September 2013 VA Form 646, concurred that the only issue then in appellate status was for an increased rating for the left knee disability.  Based on this procedural history, the Board concurs that, prior to the November 2013 withdraw of his appeal, the only issue in appellate status was that of an increased rating for a left knee disability.

As the Veteran has withdrawn his appeal by way of the November 2013 statement, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal as to an increased rating for a left knee disability is dismissed.  


ORDER

The appeal is dismissed.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


